Citation Nr: 1611216	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  10-43 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbosacral spine, status post discectomy, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Charlisa M. Powell, Attorney



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1982.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which increased the disability rating for the peripheral neuropathy to 10 percent, retroactively effective from October 2, 2008, the date of the increased rating claim.  The March 2009 rating decision also continued the 40 percent disability rating for the lumbar spine disability and denied the TDIU claim.  The Veteran filed a Notice of Disagreement (NOD) in February 2010.  The RO issued a Statement of the Case (SOC) in September 2010.  In November 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to a TDIU, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's degenerative disc disease of the lumbosacral spine, status post discectomy, has not more nearly approximated unfavorable ankylosis or demonstrated incapacitating episodes having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician.

2.  Throughout the appeal, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by mild, incomplete paralysis of the anterior crural nerve and posterior tibial nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the degenerative disc disease of the lumbosacral spine, status post discectomy, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2015).

2. The criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8526 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to the initial adjudication of the Veteran's increased rating claim for the lumbar spine disability, a letter dated in October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the October 2008 notice letter to the Veteran regarding his increased rating claim for the lumbar spine disability.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2015) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his lumbar spine disability claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify for this claim.

The Board notes that the Veteran has not been provided VCAA notice for his peripheral neuropathy of the right lower extremity claim.  Service connection for the Veteran's peripheral neuropathy of the right lower extremity was originally granted as secondary to the service-connected lumbar spine disability.  Thus, the AOJ provided VCAA notice for the lumbar spine disability only, assuming that this notice also covered the secondary issue of peripheral neuropathy.  Although the Veteran has not been provided specific notice for the peripheral neuropathy claim, the Board finds that the Veteran, to include through his representative, demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the AOJ and communications to the Board.  Thus, the Board finds that there is no prejudicial error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Veteran has not alleged any prejudicial error in the content or timing of the VCAA notices he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

For all of these reasons, the Board concludes that the appeals may be adjudicated without a remand for further notification.

VA also has a duty to assist a Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disabilities currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disabilities.  38 C.F.R. § 4.2 (2015).  The evidence of record does not suggest that the Veteran's lumbar spine disability and peripheral neuropathy of the right lower extremity have worsened since the last VA examinations in July 2015.  Consequently, additional VA examinations to evaluate the severity of these disabilities are not warranted because there is sufficient evidence already of record to fairly decide these claims insofar as assessing the severity of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

A.  General Regulations and Statutes

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that unappealed rating decisions of July 1999 and April 2004 granted service connection for the Veteran's lumbar spine disability and peripheral neuropathy of the right lower extremity, respectively.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Lumbar Spine Disability

The Veteran is currently in receipt of a 40 percent evaluation for his degenerative disc disease of the lumbosacral spine, status post discectomy, under 38 C.F.R. § 4.71a, DC 5243, referring to intervertebral disc syndrome (IVDS).  He seeks an increased disability rating.

IVDS is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. 
§ 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected lumbar spine disability.  Here, there is no medical evidence of unfavorable ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5243.  

Specifically, since filing his increased rating claim in October 2008, ankylosis was not demonstrated by the Veteran's ranges of motion of the lumbar spine, albeit limited, at VA spine examinations dated in November 2008 and July 2015.  The July 2015 VA examiner also made a specific determination that the Veteran did not have ankylosis of his lumbar spine in the examination report.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); see Nix v. Brown, 4 Vet. App. 462, 465 (1993); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Further, the VA and private treatment records do not document that the Veteran's lumbar spine is ankylosed.  Here, there is no medical evidence of unfavorable ankylosis to warrant a disability rating in excess of 40 percent.  38 C.F.R. § 4.71a, DC 5243.  

Additionally, at VA spine examinations dated in November 2008 and July 2015, incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician were not demonstrated.  The VA and private treatment records do not document incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician.  Thus, this evidence does not warrant a disability rating in excess of 40 percent.  38 C.F.R. § 4.71a, DC 5243.  
Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected lumbar spine disability.  38 C.F.R. § 4.71a, DC 5243.  

In forming this decision, the Board has considered the Veteran's complaints of pain in the lumbar spine.  However, the evidence of record does not establish that this additional pain and flare-ups have caused the lumbar spine to be ankylosed in an unfavorable position at any point or have caused incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months requiring bed rest and treatment prescribed by a physician.  Further limitation of motion does not entitle the Veteran to a higher disability rating.  Instead, as previously mentioned, the Veteran's lumbar spine must demonstrate ankylosis in an unfavorable position or incapacitating episodes due to the lumbar spine disability having a total duration of at least 6 weeks during the past 12 months.  Thus, even when considering the Veteran's additional pain and flare-ups, the requirements for a higher rating for the lumbar spine disability are not met.  Accordingly, the Board finds the current 40 percent evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by his lumbar spine disability.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's lumbar spine, but finds none are raised by the medical evidence.  

Additionally, the Board finds that a separate disability rating for neurologic impairment of the Veteran's lumbar spine disability is not warranted.  38 C.F.R. § 4.71a, DC 5241, Note 1.  Specifically, the Veteran is already in receipt of separate disability ratings for his peripheral neuropathy of the right lower extremity radiculopathy and his lumbar spine scar, and those disability ratings are not on appeal.  At the November 2008 and July 2015 VA examinations, the Veteran denied any bowel, bladder, or erectile dysfunction complaints.  The November 2008 and July 2015 also found that the Veteran did not have any neurological abnormalities of his left leg.  The VA and private treatment records do not provide any evidence contrary to that obtained at the VA examinations.  Thus, additional separate disability ratings under the neurological codes are not warranted for the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 4.124a.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected lumbar spine disability more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.
The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for the degenerative disc disease of the lumbosacral spine, status post discectomy, at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


C.  Peripheral Neuropathy of the Right Lower Extremity

The Veteran is currently in receipt of a 10 percent evaluation for his peripheral neuropathy of the right lower extremity under DC 8526.  38 C.F.R. § 4.124a.  He seeks an increased disability rating.

DC 8526 provides ratings for paralysis of the anterior crural (femoral) nerve.  DC 8526 provides that mild incomplete paralysis is rated as 10 percent disabling.  Moderate incomplete paralysis is rated as 20 percent disabling.  Severe incomplete paralysis is rated as 30 percent disabling.  Complete paralysis of the anterior crural nerve with paralysis of the quadriceps extensor muscles is rated as 40 percent disabling.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.   

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected peripheral neuropathy of the right lower extremity.  Here, there is no evidence of moderate incomplete paralysis of the anterior crural nerve, to warrant a higher 20 percent disability rating.  38 C.F.R. § 4.124a, DC 8526.

Specifically, at the November 2008 VA spine examination, the Veteran reported pain that radiated down his right leg to his whole foot.  Pain and light touch were tested using monofilament testing equipment and pinprick testing techniques.  The Veteran was found to have decreased pain and light touch throughout the entire right leg and foot.  The Veteran had normal muscle strength in his right lower extremity. 
In statements dated in April 2010 and November 2010, the Veteran reported constant, severe pain in his right leg, for which he took pain medications.

The Veteran was then afforded a VA neurological examination in July 2015.  At the examination, the Veteran reported numbness, tingling, and swelling to his right foot.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran had mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the right lower extremity.  The Veteran had full strength in his right lower extremity with normal reflexes.  The sensory examination was normal with no foot drop and negative straight leg raise.  The Veteran did not have any trophic changes attributable to peripheral neuropathy, and his gait was normal.  The Veteran did not use any assistive devices.  The examiner determined that the only nerve affected in the right lower extremity was the posterior tibial nerve, which was manifested by mild incomplete paralysis.  The anterior crural (femoral) nerve of the right lower extremity was normal at the examination.

At the July 2015 VA spine examination, his muscle strength and reflexes in the right lower extremity were normal.  His sensory examination was normal, and his straight leg raising test was negative.  The examiner found that the Veteran had mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in the right lower extremity.  The Veteran did not have another other signs or symptoms of radiculopathy.  The examiner found that the Veteran's anterior crural (femoral) nerve of the right lower extremity was affected by mild radiculopathy.  The examiner determined that the Veteran's right lower extremity radiculopathy was intermittent.

The VA and private treatment records do not provide findings contrary to that obtained at the VA examinations.  

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his service-connected peripheral neuropathy of the right lower extremity.  Here, there is no evidence of moderate incomplete paralysis of the anterior crural nerve, to warrant a higher 20 percent disability rating.  38 C.F.R. § 4.124a, DC 8526.  In fact, the anterior crural nerve was found to be normal at the July 2015 VA neurological examination, and mild at the July 2015 VA spine examination.  There was no indication that the peripheral neuropathy of the anterior crural nerve was more than mild at the November 2008 VA examination.  The VA and private treatment records do not provide evidence to support that the Veteran's peripheral neuropathy of the anterior crural nerve has been manifested by moderate symptoms to warrant a higher disability rating.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's peripheral neuropathy of the right lower extremity, but finds none are raised by the medical evidence.  Specifically, the July 2015 VA neurological examiner found that the posterior tibial nerve of the right lower extremity was affected.  In this regard, DC 8525 provides ratings for paralysis of the posterior tibial nerve.  DC 8525 provides that mild incomplete paralysis is rated as 10 percent disabling.  Moderate incomplete paralysis is also rated as 10 percent disabling.  Severe incomplete paralysis is rated as 20 percent disabling.  Complete paralysis of the posterior tibial nerve, paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired, is rated as 30 percent disabling.  38 C.F.R. § 4.124a.  Under DC 8525, the Veteran is also not entitled to a disability rating in excess of 10 percent, as the July 2015 VA neurological examiner found that the Veteran's peripheral neuropathy of his posterior tibial nerve was best characterized as mild.  Even if the Board were to assume that that the Veteran's peripheral neuropathy of his posterior tibial nerve was moderate, when considering the Veteran's lay statements of severe pain, moderate incomplete paralysis warrants a 10 percent rating under DC 8525.  Further, the Veteran's complaints have been found to be only sensory, as he had full muscle strength at the VA examinations.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Thus, the Board finds that the Veteran's peripheral neuropathy of the right lower extremity is best characterized as mild.  38 C.F.R. § 4.124a, DCs 8525, 8526.
 
The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected peripheral neuropathy of the right lower extremity more nearly met or nearly approximated the criteria for a higher disability rating.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as numbness, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49. 

D.  Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's lumbar spine disability and the right lower extremity fully address his symptoms, which include mainly pain, numbness, and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of extraschedular evaluations is not warranted.  A comparison between the levels of severity and symptomatology of the lumbar spine disability and the right lower extremity with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Specifically, the Veteran reports pain, numbness, and limitation of motion that affects his ability to stand, sit, and walk for prolonged periods.  The regulations address limitation of motion, pain, and numbness, and the Veteran's symptoms were considered in assigning him his current disability ratings.  However, even with consideration of these symptoms, his disabilities were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, numbness, and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disabilities cause impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of extraschedular ratings is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  




(CONTINUED ON NEXT PAGE)

ORDER

An evaluation in excess of 40 percent for the service-connected degenerative disc disease of the lumbosacral spine, status post discectomy, is denied.

An evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the right lower extremity is denied.


REMAND

In a November 2008 VA 21-8940 Form, the Veteran maintains that he has been unemployed since 2000 due to his service-connected lumbar spine disability and peripheral neuropathy of the right lower extremity.  When, as in this case, the Veteran does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2015), he may seek section 4.16 (b)-TDIU consideration.  38 C.F.R. § 4.16(b) (2015).

Upon review, the medical evidence of record indicates that the Veteran is currently unemployed due to his service-connected disabilities.  For instance, following a physical examination of the Veteran and a review of the claims file, the November 2008 VA examiner determined that it was "more likely than not that the Veteran should be considered totally and permanently disabled, unable to secure a job and if a job is secured he would be unable to function in that particular job.  This would be due to his service-connected back problems."  The Veteran's treating private physicians have also submitted similar medical opinions.  See Private Medical Opinion Reports, dated March 2008 and April 2008.

Thus, the evidence of this Veteran's unemployability is discussed above, and, based on this evidence, there is, at least, a plausible basis in the record to conclude that the Veteran is eligible for section 4.16(b)-TDIU consideration.  See, e.g., Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001); 38 C.F.R. § 4.16(b).  Hence, this case may be submitted to the VA Director of the Compensation and Pension Service for extra-schedular consideration under section 4.16 (b).  Bowling v. Principi, 15 Vet. App. at 10.

Accordingly, the case is REMANDED for the following action:

Concerning the Veteran's service-connected disabilities, which have a combined rating of 50 percent, refer to the VA Director of the Compensation and Pension Service the matter of extra-schedular consideration for a TDIU rating under 38 C.F.R. § 4.16(b).  If this determination is adverse to the Veteran, issue to the Veteran and his representative a Supplemental SOC (SSOC), and afford them the appropriate period of time within which to respond thereto.  The case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


